Honorable Dan W. Jackson
Distriot Attorney
Civil Courts Euilding
Houston, Texas

Dear Sir:                            Opinion Ro. O-1995
                                     Rer Terms of office of school
                                          trustees in school distriots
                                          creatsd under Art. 275S, R.C.S.,
                                          1925

          Ws are in receipt of your letter of February 25, 1940, in which
you request the opinion of this Department as to whether an independent
school district created end organized in 1998 under the provisions of Arti-
cles 2757 and 2768, Revised Civil Statutes, 1925, should elect their trus-
tees for tm year terms under the provisions of drticle 2768 or for three
year terns under the provisims of Article 2774a, Vernon's Texas Civil
Statutes (Acts 1930, 41st Lag., 5th C.S., p. 212, Ch. 66, as amended Acts
1933, 43rd Leg., p. 100.)

          Article 2757, Revised Civil Statutes, 1926, as mended, Acts
1927, 40th Leg., p. 353, Ch. 238, provides for the inaorporation of a
common school distriot containing seven hundred inhabitants or more which
may or may not include within its bounds any town or village incorporated
for municipal purposes, the same not having asswued control of the public
free schools within its limite.

          Article 2758, as amended, Aots 1927, 40th Lag., p. 353, 01. 238,
providesfor the election of trustees for such districts for inm year terms
and providesthe method of determining those of the first trustees whose
terms shall expire'in one year and those whose terms shall extend for the
full two year period.

          Aats 1930, 41st Leg., 6th C.S., p. 212, Ch. 68, (Article 2774~.
Vernon's Texas Civil Statutes) was apparently designed t&&ange   the terms
of office of school trustees of various distriots from tnu to three years
following the adoption of Article VII, Section 16, of the Texas Constitu-
tion in 1928. The title of this act states that it is to provide for the
appolntdnentor election and tens of office of school trustees in all inde-
pendent districts having fewer than seventy-five thousand population by the
                                                           . --




Honorable 9s.nW.    Jackson, Page 2   (O-1995)


Federal Census of 1920, and all consolidated and rural high school dis-
tricts. It also states that it is its purpose to adjust the terms of
office of trustees then in offioe? provide for filling vacanaiesl and
provide for the date of the first election under the &cte

          Section 1 is by its own terms applicable only to towns and
cities which had theretofore chosen their trustees by appointment of the
city council or board of aldermen snd provides that in such districts
three trustees shall ssrve for one ysar, two trustees for tvn years, end
tvotrustsss for three years; and each year thereafter, the terms of the
trustees shall be three years. It is also provided that an election may
bs held in such towns or cities to determine whether the trustees shall
be elected instead of appointed.

          Section 2 provides for the election and term of office of such
trustees in the event it is determined that they shall bs elected instead
of appointed.

          These tno sections do not apply to independent school distriots
generally but are only applicable to the particular type of district there-
in described which does not include an independent district created under
the terms of Article 2757e

          Section 3 applies only to consolidated school districts and
Section 4 applies onlyto,rural~high sohool districts, Neither of such
sections could be applicable to independent districts created under Arti-
cle 2757.

           Se&ion    5 provides in part as followsr

                 *The first eleation under the provisions of this Act
          shall be held on the first Saturday inApril, 1931* In all
          independent districts not having included within their bound-
          aries a aity or town whose population exceeded 75,000 as
          shonn by the Federal Census of 1920, and in all oonsolidat-
          ed and rural high school districts in whichthetelrm of
          office of three elective trustees expire in 1931 their
          successors shall be elected for a term of three years. . . .
          ln all such distriats in whichthe term of offiae of four
          elective trustees expire in 1932 after their successors
          are elected they shall determine by lot which two mem-
          bers shall ssrvs for one year and whichtuo members
          shall serve for three years. Those members drawing mrm-
          bsrs 1 and 2 ahall serve for one yeari those members
          drawing numbers 3 and 4 shall serve for three years, and
          annually thereafter, either three trustees or two tlua-
          teas, as the case may be, shall be elected to serve for
          a term of three years,
Honorable Dan W. Jackson, Page 3 (O-1996)



                 *In all such independent consolidated and
          rural high school districts inwhichthe terms of
          office of four ereotive trustees expire in 1931,
          their successors shall determine by e lotwhiah two
          shall serve for tlroyears and +ich tw shall serve
          for three years. Thosemmembers~:drawing numbers 1
          and 2 shall serve for tro years and those members
          drawing the numbers 3 and 4 shall serve for three
          years, and annually thereafter either three trustees
          or txm trustees shall be elected to serve for at,rm
          of three years."

          Section 6 provides:

                'In all independent s&o01 districts in which
         the trustees are appointed under the provisions of
         Article 2774, Revised Civil Statutes, 1925, the terms
         of office of those appointed to fill the terms expir-
         ing in 1931 and 1932 shall be adjusted bythe appoint-
         ing power into short and long terms es in the case of
         eleoted members es provided in .%&ion 2 of this &t
         and annually thereafter three trustees or two trustees
         shall be appointed to serve for a term of three years.*

          Each of the se&ions, 1 to 4 inalusive, is clearly prospective
and purport to prescribe and establish a general rule applicable to all
districts coming tit&in the olassification of those se&ions whether then
in existenoe or thereafter created. Sections5 and 6 do not, however,
purport to establish e general rule as in the preceding se&ions but by
their specific language are for the purpose of adjusting the terms of
office of those school trustees then in office. They provide for the
change over from two year terms to three year terms in the elections to
bs held in 1931 and 1932 and as ns construe section 5, it is not suffici-
ent and does not purport to establish three year terms for all independ-
ent school districts indiscriminately and repeal lrtiole 2768 by impliaa-
tion.

          It is too sell settled to ravuire a citation of authority that
repeals by implication are not favored by the courts and e statute will
not be given such oonstruotion unless the legislative intention clearly
appears fromthe language of the Act itself.

          It is our opinion that the terms of office of school trustees
for a school district created and incorporated under the provisions of
                                                        .--s-T,.




Hon. m      W. Jaoksm, Page 4 (O-1995)



4rticle 2757, Revised Civil Statutes, 1925, in 1938 should be deter-
mined bytfieprovisions of Article 2758, Revised Civil Statutes, 1925,
end not %y the provisions of Article 27748..

          Vfe express no opinion upon the constitutionality of Article
2774a, Vernon's Texas Cdvil Statutes, or any provision therein.

                                               Yours very truly

                                            ATTORNEY GENRRAL OF 'BUS


                                            By s/Cecil c. csmmaok
                                                   Cecil c. cwmlaok
                                                          Assistant
CCCsHsegw

APF'RmD     MAR 16, 1940

s/Gerald C..&an

A’JTORNEY   GENERAL OF TEXfbS

                                                          Approved Opinion
                                                          Committee: Hy HWB
                                                                 chairman
O.K. G.R.L.